[Cite as In re B.W., 2019-Ohio-5079.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                  JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
IN THE MATTER OF:                                 Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.

        B.W.                                      Case No. 2019 CA 0067

                                                  OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Juvenile Division, Case No. 2016
                                              DEP 0136


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        December 6, 2019



APPEARANCES:

For Appellee RCCS                              For Appellant Mother

EDITH GILLILAND                               DARIN AVERY
731 Scholl Road                               105 Sturges Avenue
Mansfield, Ohio 44907                         Mansfield, Ohio 44903
Richland County, Case No. 2019 CA 0067                                                      2


Wise, J.

          {¶1}   Appellant Amanda W. appeals the decision of the Richland County Court of

    Common Pleas, Juvenile Division, which denied her request for the re-issuance of the

    judgment entry ordering her minor child B.W. into the legal custody of a paternal relative

    of the child. Appellee herein is Richland County Children Services (“RCCS”). The child’s

    father is James W., who is not a participant in the present appeal.

          {¶2}   The relevant procedural facts leading to this appeal are as follows.1

          {¶3}   Appellant is the mother of the minor child B.W., age three. On October 31,

    2016 Appellee RCCS filed a complaint in the Richland County Juvenile Court, alleging

    B.W. to be dependent under R.C. 2151.04. The agency’s concerns included the parents'

    substance abuse issues and lack of financial stability. Trial counsel for appellant was

    appointed on November 16, 2016.

          {¶4}   The trial court subsequently granted RCCS protective supervision.

    However, in March 2017, pursuant to a motion for an expedited placement decision, the

    trial court placed B.W. with an out-of-state paternal relative, L.W.

          {¶5}   On March 23, 2018, RCCS filed a request for legal custody of B.W. to be

    granted to L.W., the aforesaid relative. Via a magistrate’s decision issued on October 11,

    2018, legal custody of B.W. was granted to L.W. Objections were thereafter filed;

    however, on March 27, 2019, the trial court approved and adopted the magistrate’s

    decision, with certain modifications not pertinent to the present appeal.




1  The trial court record as transmitted to us is not complete. It consists of a full docket
printout and just the trial court filings after May 29, 2019. As such, we are herein relying
on these documents and the history of the case as presented in the parties’ briefs.
Richland County, Case No. 2019 CA 0067                                                      3


          {¶6}   On April 22, 2019, twenty-six days after the judgment entry ordering legal

    custody of B.W. to L.W., the trial court reappointed appellant’s trial counsel.

          {¶7}   On May 15, 2019, appellant’s said trial counsel filed a notice of appeal in

    the trial court. That case was assigned appellate number 2019CA0042. However, at

    said counsel’s request, the trial court ordered her withdrawn as appellant’s counsel on

    June 20, 2019.

          {¶8}   In the meantime, on May 20, 2019, the trial court appointed appellant’s

    present counsel for purposes of an appeal.

          {¶9}   On July 5, 2019, appellant, via her present counsel, filed a motion asking

    the trial court to refile its March 27, 2019 judgment entry granting legal custody of B.W.

    to L.W.2

          {¶10} On July 12, 2019, the trial court issued a judgment entry denying appellant’s

    request to refile the legal custody judgment entry.

          {¶11} On July 16, 2019, appellant filed a notice of appeal.3 She herein raises the

    following sole Assignment of Error:

          {¶12} “I. THE COURT ERRED IN REFUSING TO REFILE ITS MARCH 27, 2019

    JUDGMENT ENTRY THAT WOULD PROVIDE MOTHER AN OPPORTUNITY TO FILE

    HER APPEAL.”




2   The child’s father, via his trial counsel, had filed a similar motion on June 11, 2019.
The trial court denied the father’s motion on June 21, 2019. His appeal was dismissed by
this Court on August 7, 2019, as being untimely filed.
3   At the time of her notice of appeal, appellant’s first appeal (2019CA0042) was still
pending in this Court. We dismissed that appeal on August 7, 2019.
Richland County, Case No. 2019 CA 0067                                                          4


                                                    I.

      {¶13} In her sole Assignment of Error, appellant contends the court erred in

refusing to “refile” its March 27, 2019 judgment entry granting legal custody of B.W. to a

relative. We disagree.

      {¶14} Appellant’s present argument is essentially founded upon the basic parental

right to counsel in Chapter 2151 proceedings. As appellant duly notes, R.C. 2151.352

states in pertinent part:

             A child, the child's parents or custodian, or any other person in loco

      parentis of the child is entitled to representation by legal counsel at all

      stages of the proceedings under this chapter or Chapter 2152. of the

      Revised Code. If, as an indigent person, a party is unable to employ

      counsel, the party is entitled to have counsel provided for the person

      pursuant to Chapter 120. of the Revised Code except in civil matters in

      which the juvenile court is exercising jurisdiction pursuant to division (A)(2),

      (3), (9), (10), (11), (12), or (13); (B)(2), (3), (4), (5), or (6); (C); (D); or (F)(1)

      or (2) of section 2151.23 of the Revised Code. If a party appears without

      counsel, the court shall ascertain whether the party knows of the party's

      right to counsel and of the party's right to be provided with counsel if the

      party is an indigent person. ***.

      {¶15} In addition, Juv.R. 4(A) states, in pertinent part: “Every party shall have the

right to be represented by counsel and every child, parent, custodian, or other person in

loco parentis the right to appointed counsel if indigent. These rights shall arise when a

person becomes a party to a juvenile court proceeding. ***.”
Richland County, Case No. 2019 CA 0067                                                   5


      {¶16} However, in Ohio, there is a general inapplicability of ineffective assistance

of counsel claims in civil litigation. See Brunner Firm Co., L.P.A. v. Bussard, 10th Dist.

Franklin No. 07AP-867, 2008-Ohio-4684, ¶ 31. As an exception, we have recognized

“ineffective assistance” claims in permanent custody appeals. See, e.g., In re Utt

Children, 5th Dist. Stark No. 2003CA00196, 2003–Ohio–4576. Accord Jones v. Lucas

County Children Services Board, 46 Ohio App. 3d 85, 546 N.E.2d 471 (6th Dist.1988).

But we have not expanded the doctrine of ineffective assistance of counsel beyond

criminal cases and those involving permanent custody, i.e., the permanent termination

of parental rights. See In re Logwood, 5th Dist. Guernsey No. 2004–CA–38, 2005–Ohio–

3639, ¶ 26.

      {¶17} In the case sub judice, appellant primarily directs us to State v. Gover, 71
Ohio St. 3d 577, 580, 645 N.E.2d 1246, 1249 (1995). In that case, after the defendant,

Anthony Gover had been convicted of aggravated robbery in 1991, the Hamilton County

Court of Common Pleas failed to inform his appointed appellate counsel of the fact of his

appointment. In 1992, Gover, acting pro se, attempted several times to obtain leave for

a delayed appeal, which the First District Court of Appeals denied. In 1994, Gover, with

the assistance of the State Public Defender’s Office, filed a motion for reconsideration of

the judgment entry overruling his first motion for a delayed appeal. Gover also requested

in the alternative a reopening of his appeal due to the ineffectiveness of appellate

counsel pursuant to App.R. 26(B). These motions were denied by the First District Court

of Appeals.

      {¶18} Gover then appealed to the Ohio Supreme Court, which ultimately

determined that his “proper remedy [was] to file a petition for postconviction relief under
Richland County, Case No. 2019 CA 0067                                                   6


R.C. 2953.21.” Id. at 580. The Supreme Court further concluded that should Gover

pursue such postconviction relief and demonstrate a denial of his right to counsel, “[t]he

appropriate avenue of relief *** is for the trial court to reenter the judgment against the

defendant, with the result of reinstating the time within which the defendant may timely

file a notice of appeal pursuant to App.R. 4(A).” Id. at 581.

      {¶19} Appellant presently urges that Gover would thus permit the trial court in the

instant case to “restart [her] appellate clock” by reissuing the March 27, 2019 custody

order, and she maintains it was error not to do so upon her request. Appellant’s Brief at

10.

      {¶20} However, we find no basis to extend the Gover decision beyond the criminal

context in which it was decided. Unlike Mr. Gover, appellant is not afforded the statutory

right to pursue postconviction relief (see R.C. 2953.21(A)(1)(a)), and this case does not

involve the permanent loss of her parental rights such that an “ineffective assistance”

analysis is in any way warranted. Logwood, supra. Moreover, even if this case had

resulted in the termination of appellant’s parental rights, no delayed appeal mechanism

is available (see In re B.C., 141 Ohio St. 3d 55, 58, 2014-Ohio-4558, 21 N.E.3d 308);

thus, the jurisdiction of this Court could have only been invoked by a timely-filed notice

of appeal.

      {¶21} We hold the trial court did not err in refusing to refile or reissue its March

27, 2019 judgment entry concerning legal custody of B.W. Appellant's sole Assignment

of Error is therefore overruled.
Richland County, Case No. 2019 CA 0067                                              7


      {¶22} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Juvenile Division, Richland County, Ohio, is hereby affirmed.



By: Wise, J.

Gwin, P. J., and

Hoffman, J., concur.




JWW/d 1118